In the Fourth Court Of Appeals


                                    Fourth Court Of Appeals District


                                    San Antonio Texas Bexar County
                                                                                              -a
                                                                                   *—-           zn
Maryann Castro                                                                                   —
                                                                                         —~   ^9      ■'



Manuel Castro


                                                        Re: Court Of Appeals Number: 04-14-00785-CV


                                                               Trial Court Case 2011 -CI-15957


To The Honorable justices of The fourth Court Of Appeals


MOTION FOR REPAYMENT OF MORTGAGE IN THE AMOUNT OF $73,967.02 for it was spousal support
                                  Appellee Manuel Castro did not pay




Here comes Appellant Maryann Castro this motion is in good intent to apply Justice where it is needed

Appellee Manuel Castro had agreed to pay the home mortgage when Appellant Maryann Castro and

Appellee Manuel Castro went before the court upon separating on or about July 2011.


        Appellee Manuel Castro was to pay the mortgage as to appellant Maryann Castro is disabled
and was not employed and Appellee Manuel Castro did not pay the mortgage instead used the
Community funds to pay for his extra martial affair with Mistress Christina Pacheco Appellee Manuel
Castro risk the community to foreclosure on January 6, 2015 almost cost Appellant Maryann Castro
her interest in 1501 Oiive with his attempt to conspire and commit fraud against Appellant Maryann
Castro to harm and almost causing her to be homeless.


Appellee Manuel Castro is gainfully employed and Appellant Maryann Castro prays for Justice in the
Court providing her spousal maintence to be payroll deducted from Appellee Manuel Castro weekly
paycheck Appellant      Maryann Castro is owed this for it was Appellee Manuel Castro who had the
order of the Court to pay the home Mortgage and did not that was to be done instead of spousal
support it was ordered and therefore Appellee Manuel Castro owes Appellant Maryann Castro the
Amount of 73,967.02 and Appellant Maryann Castro will apply the monies owed to the home
mortgage that was not paid by Appellee Manuel Castro instead he defaulted and put the home in
active bankruptcy.


   A)   Mining Group Appellee Manuel Castro is employed at rate hourly 20.71 and overtime 31.065
   B)   Appellant Maryann Castro in come 864.00
   C)   BSI 73,967.02
Appellant Maryann Castro resides at 1501 Olive and prevented foreclosure Appellee Manuel Castro

intent was     to jeopardize Appellant MaryAnn Castro interest   in   1501   Olive when   he allowed

foreclosure on Jan 6, 2015 and Bankruptcy on or about August 2012.


Appellant Maryann Castro prays for Justice


Respectfully


Maryann Castro pro-se Appellant


1501 Olive     J

Jourdanton Texas 78026


830-496-0133


PACATTITUDE2014iaGMAIL.COM


Filed 5/13/2015              ^ | )^)
 Mining Group Inc.                                       Advice Routing:                                                Pay Group:          SUM-Hourly Cra
    Opportunity Employer                                Dept:            14965 - San Miguel Labor                       Pay Begin Dale;     04/01/2013
     31096                                              Sub Payroll;      3                                             Pay End Dale:       04/07/2013
 IE 68131                              402/342-2052     Pay Basis:       Hourly
    .uadalupe Castro Jr                                 LAST JOB WORKED:                                                           TAX DATA:          Feder.":!
    ;kory Shadow                                        Empl (f;         00000
                                                                                                                                   Marital Status:    Marriet
 fTX 78112                                              Job tf:          14965                                                     Allowances:        0
                                                        Location:        San Miguel Labor                                          Addl. Pet.:
     247763
                                                                                                                                   Addl. Amt.:

                             HOURS AN1> EARNINGS ■.
                                                                                                                                                      TAXES
                                                        Current                                     —YTD               —
                                       ■Rale             Hours            Earnings         Hours              Eaminas              Description
                                       20.710000          40.00               828.41   523 50               10.S24.70              Fed Withholdng
 - Time and One H                      31.065000           18.00              559.17       147.00            4,56238               Fed MED/EE
 ay
                                                                                           23.00              47139                Fed OASD1/EE
    Off                                                                                    43.50              900.90
 w Non-Taxable
                                                                                                              324.83




                                                         58.00            1387 .58     737.00            17.08420                 Total:
      3EFO&E-TAX DEDUCTIONS"
                                                                                                                                                 EMPLOYE
n                          Current              YTD    Description                                  Current              YTD      De: enption
isu ranee                    54 59             77 U0   Employee Supplemental Lif                       5.10              76.50    Medical Insurance
u ranee                       527              78.14   Accident Death & Dismbr -                       030                 450    Vision Insurance
                                                       Depend AD & D - KieChoice                       0.18                2.70   Group Term Life Insuran>
                                                       Clothing                                        4.15              6025     Group Term Life Insuram
                                                       Garnishment - Bankruptcy                      184.62         2,76930       Disability Insurance




                             59.86         849.64      Total:                                        19435          251325         Taxable
                                           i; -;FED TAXABLE                                                                                L -DEDL'CnONS
                             1387.58                                   1329.00                                   259S1                                25421
                           17.08420                                 15528.86


E:
                                                                                                                                             Advice #53850
                                                                                                        s

                                                                   /                   A                 1                                   Total:
                                  Your New Benefit Amount




BENEFICIARY'S XAME: MARYXNN CASTRC


.T'~.z \~. _ ca.n csc r."M; ,;..;r "zrz " i - "c-^-i zn 11 jfv(sr D-cnsnt snti^nTirro pECeivs fooc.
rcEt. or energy assistance: bank !o£.ns: or for orher business. Keep this ierrer with your
important financial records.


How Much Will I Get And V>~hen?
• Your — :-zz=ly srsount ("before deductions) is                                          51.14S.90.
• Tie in:™: - r Seduci for Medicare medical insurance is                                    SID4.90
  ■If}:_ £inxh=\-e Medicare as ofNov. 20,2014,                                      "~~
  :r:: £■: ~ r:^= else pays your premium, we show SO.00.)
• ~:= ^^: —: ~>"e deduct for your Medicare prescription drag dIsh is                          SO.QQ
   !:"_:_ i;i -:■: elect withholding as of Nov. 1. 2014. w-s showSO.00.)
• ~: = _~ ;ur.: we deduct for voluntan; Federal tax ^itiriclcing ;s                          5' ""
   If; :u iic not elect voluntary tax withholding as of
 :.":-•■. :.}. 2014, we show S0.00.)
■ Afrer we take any other deductions, you will receive                                     S864.00
  as or about Jan. 2,2015.

:fyou disagree with any of these amounts, you must write to us within 60 days from the date
you receive this letter. We would be happy to review the amounts.


You ~ay receive your benefits through direct deposit, a Direct Express- card, or an Electronic
7mire:A-;ouz.7. If you still receive a paper c'neck and want to switch to an electronic
~r-—.tzr^ psssc ■■is:" ~.zr Deparziiea: c~'Jz= lrsasoij'is Go Direct website at www.godirect.org.

           ~ ■'.   ._j ■"
                             -'        _i   :_ —

                     3E5




  i i number. l-u>                                                             av          when you
embassy or consulate office. Pleasehave
-2II rr visit 2nd include >*on "■•* *-«—
             '        :~

10/09/2014


MANUELG CASTROJR
1501 OLIVE ST
JOURDANTON, TX 78026-2220


Loan Number:                  44675
Property Address:             1501 OLIVE STREET
                              JOURDANTON, TX 78026


                        NOTICE OF DEFAULT AND ENTENT TO ACCELERATE


Dear MANUEL G CASTRO JR:


This     letter   is formal    notice by BSI   Financial Services, Inc.   (herein as   "BSI")   the Servicer of the
above-referenced loan, on behalf of MLB SUB I, LLC that you are in default under the terms of the documents
creating and securing your Loan described above, including the Note and Deed of Trust/Mortgage/Security
Deed ("Security Instrument"), for failure to pay the amounts due.


The loan is due for 12/01/2011 and subsequent payments, plus late charges, fees and costs. As of today, the
toial delinquency and reinstatement amount is S73.967.02, which consists of the following:


             Next Payment Due Date                                                                 12/01/2011
             Total Monthly Payments Due:                                                          $66,367.76
                     (35 @S 1,732.72)
             Late Charges                                                                           54,204.26
             Other Fees:                                                                            S3,395.00
             Unapplied Balance:                                                                        fSQ.001

             TOTAL YOU MUST PAY TO CURE DEFAULT:                                                  S73,967.02



It is possible that after payment of the amounts detailed above there may be other fees still due and
owing, including but not limited to other fees, escrow advances or corporate advances that BSI paid on
your behalf or advanced to your account.


This letter is a formal demand to pay S73.967.02. If the default, together with additional payments that
subsequently become due, is not cured by 11/13/2014, BSI will accelerate the note so that the entire debt is
immediately due and payable, and take steps to terminate your ownership in the properly by a foreclosure
proceeding or other action to seize the property.


IF YOU ARE UNABLE TO BRING YOUR ACCOUNT CURRENT, BS3 offers consumer assistance
programs designed to help resolve delinquencies and avoid FORECLOSURE. These services are provided
without cost to our customers. You may be eligible for a loan workout plan or other similar alternatives. If you
would like to leam more about these programs, you may contact the Loss Mitigation Department at (800)
327-7861, Monday-Wednesday S am to 8 pm EST, Thursday 8 am to 6 pm EST, Friday 8 am to 5 pm EST,
Saturday 8 am to 12 pm EST. WE ARE VERY INTERESTED IN ASSISTING YOU.


The default above can be cured by payment of the total delinquency and reinstatement amount plus any




TX_NOI
                                                    ('
Pagei of 3                                           V